UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1000


ELISEO DE LOS SANTOS BERMUDES-LOPEZ; J.E.B-P, a/k/a J.A.B-P,

                    Petitioners,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 26, 2018                                          Decided: August 8, 2018


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nancy Pulliam Quinn, THE QUINN LAW FIRM, Greensboro, North Carolina, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Bernard A. Joseph, Senior
Litigation Counsel, Jason Wisecup, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eliseo De Los Santos Bermudes-Lopez and his minor son, natives and citizens of

El Salvador, petition for review of an order of the Board of Immigration Appeals (“Board”)

dismissing their appeal from the immigration judge’s decision denying Bermudes-Lopez’s

applications for asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”). * We deny the petition for review.

       We have thoroughly reviewed the record, including the transcript of the merits

hearing and all supporting evidence. We conclude that the record evidence does not

compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s finding that the

Petitioners failed to establish a nexus between past persecution or fear of future persecution

and a protected ground, see INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992) (stating

standard of review); Oliva v. Lynch, 807 F.3d 53, 59 (4th Cir. 2015) (noting applicant bears

burden of showing past or feared persecution is on account of protected ground).

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         PETITION DENIED


       *
         Petitioners do not challenge the denial of CAT relief in the argument section of the
brief. Accordingly, this issue is abandoned. See Fed. R. App. P. 28(a)(8)(A) (“[T]he
argument [section of the brief] . . . must contain . . . appellant’s contentions and the reasons
for them, with citations to the authorities and parts of the record on which the appellant
relies[.]”); see also Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004) (holding
CAT claim not raised on appeal was abandoned).

                                               2